DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
((a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10 and 20 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Lee et. al. (US 2019/0174472 A1)
Regarding Claim 1, Lee discloses an information transmission method for a terminal side (Fig. 3 360 370 380 Para 114 where “Wireless Transmit/Receive Unit (WTRU) corresponds to terminal), comprising: 
receiving at least two Demodulation Reference Signal (DMRS) identities (Fig. 3 360 Para 107 109 114 “the WTRU may obtain…a DMRS set identification 360” where “obtain” corresponds to receive, where “DMRS pattern” corresponds to DMRS identity, and where “DMRS set,” a group or collection of DMRSs, can correspond to at least two DMRSs.  “DMRS pattern” corresponds to DMRS identity, see Para 108 of Lee “A DMRS pattern may be…defined…based on at least one of time/frequency locations…scrambling sequence index…and transmission power level” in light of Claims 1 and 2 below); and 
transmitting uplink data on a Multiple Access (MA) resource using a target DMRS (Fig. 3 380 Para 4 “Methods, apparatuses and systems are provided for…uplink transmissions in a multiple access (MA) scheme” Para 86 114 “the WTRU may transmit on the granted UL resource using the determined DMRS pattern 380”), the target DMRS being one of DMRSs indicated by the at least two DMRS identities (Fig. 3 370 Para 107 109 “A WTRU may…choose a DMRS pattern from among the set” Para 110 114 “The WTRU may also determine a DMRS pattern from among the identified set 370” where the “chosen/determined DMRS pattern” corresponds to target DMRS.  The instant specification uses “target DMRS identity” to refer the DMRS identity which is selected from the set of at least two DMRS identities)
Regarding Claim 2, Lee discloses the DMRS identity comprises a DMRS configuration parameter and/or DMRS scrambling information (Para 108 “A DMRS pattern may be…defined…based on at least one of time/frequency locations…scrambling sequence index…and transmission power level” where “DMRS pattern” corresponds to DMRS identity, where “scrambling sequence index” corresponds to DMRS scrambling information, and where “time/frequency location” and “transmission power” correspond to DMRS configuration parameter, see Claim 3)
Regarding Claim 3, Lee discloses the DMRS configuration parameter comprises at least one of an index of a DMRS configuration, a DMRS port index, a DMRS time-domain position, a correspondence between DMRSs and preambles, a correspondence between DMRSs and Phase Tracking Reference Signals (PTRSs), a DMRS bandwidth and DMRS transmission power (Para 108 “A DMRS pattern may be…defined…based on at least one of time/frequency locations… and transmission power level” where the “time locations” corresponds to DMRS time-domain position and where “transmission power level” corresponds to transmission power level)
Regarding Claim 8, Lee discloses a terminal (Fig. 1B 102 Para 46 where WTRU corresponds to terminal), comprising a processor (Fig. 1B 118 Processor Para 46), a memory (Fig. 1B 130 132 Para 46), and a computer program stored in the memory (Fig. 1B 130 132 Para 46 51 “The non-removable memory 130 may include random-access memory (RAM), read-only memory (ROM)” Para 261 “the methods described herein may be implemented in a computer program…incorporated in a computer-readable medium… Examples of computer-readable storage media include, but are not limited to, a read only memory (ROM), a random access memory (RAM)”) and executed by the processor (Fig. 1B 118 Processor Para 46 51 261 “a computer program…for execution by a computer or processor”), wherein the processor is configured to execute the computer program so as to implement an information transmission method for the terminal (Fig. 3 360 370 380 Para 114), comprising: 
receiving at least two Demodulation Reference Signal (DMRS) identities (Fig. 3 360 Para 107 109 114 where “DMRS pattern” corresponds to DMRS identity and where “DMRS set” can correspond at least two DMRSs); and 
transmitting uplink data on a Multiple Access (MA) resource (Fig. 3 380 Para 4 86 114) using a target DMRS, the target DMRS being one of DMRSs indicated by the at least two DMRS identities (Fig. 3 370 Para 107 109 110 114 where the “chosen/determined DMRS pattern” corresponds to target DMRS)
Regarding Claim 9, Lee discloses claim 9 as explained in claims 2 and 8.
Regarding Claim 10, Lee discloses claim 10 as explained in claims 3 and 8.
Regarding Claim 20. Lee discloses a non-transitory computer-readable storage medium storing therein a computer program, wherein the non-transitory computer program is executed by a processor so as to implement the steps (Para 261 “the methods described herein may be implemented in a computer program…incorporated in a computer-readable medium for execution by a computer or processor. Examples of computer-readable media include…non-transitory computer-readable storage media”) in the information transmission method according to claim 1 (see Claim 1 above)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et. al. (US 2019/0174472 A1) in view of Islam et. al. (US 2012/0129551 A1).
Regarding Claim 4, Lee discloses the information transmission method of claim 3.
Islam discloses something Lee does not explicitly disclose: the DMRS bandwidth is predefined or configured by the network device, and the DMRS bandwidth is greater than or equal to a bandwidth for the MA resource (Para 74 “According to the LTE specifications, the bandwidth of the DMRS signal is generally equal to the bandwidth allocated for the PUSCH” where Physical Uplink Shared Channel (PUSCH) corresponds to a Multiple Access (MA) resource.  The broadest reasonable interpretation of “greater than or equal” include “equal” alone.  Since the relationship between the DMRS bandwidth and multiple access bandwidth is part of the Long Term Evolution (LTE) specification, the DMRS bandwidth is pre-defined.)
Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention for the DMRS bandwidth to be predefined or configured by the network device, and the DMRS bandwidth is greater than or equal to a bandwidth for the MA resource.  The motivation is to conform to the LTE specification as taught by Islam (Para 74).
Regarding Claim 11, the combination of Lee and Islam discloses claim 11 as explained in claims 4 and 8.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et. al. (US 2019/0174472 A1) in view of Sun et. a. (US 2012/0270591 A1).
Regarding Claim 5, Lee discloses the information transmission method of claim 3.
Sun discloses something Lee does not explicitly disclose:  the DMRS transmission power is the same power as an uplink data channel of the terminal on a same Resource Element (RE), and/or the DMRS transmission power corresponding to each DMRS port is configured separately (Para 34 “the ratio between the transmission power of the DMRS at each layer and the transmission power of the data at the corresponding layer is respectively set…if the constant value is set to be 1, the total transmission power of the DMRS RE is just set to the same as the total transmission power of the data RE”  The broadest reasonable interpretation of the claim corresponds to a reference teaching either “the DMRS transmission power is the same power as an uplink data channel of the terminal on a same Resource Element (RE)” alone or “the DMRS transmission power corresponding to each DMRS port is configured separately” alone)
Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention for the DMRS transmission power to be the same power as an uplink data channel of the terminal on a same Resource Element (RE), and/or the DMRS transmission power corresponding to each DMRS port is configured separately.  The motivation is to simplify the overhead of the control signaling at the network side by setting the ratio between the transmission power of the DMRS at each layer in an RE and the transmission power of data at a corresponding layer to be a constant value as taught by Sun (Para 22).
Regarding Claim 12, the combination of Lee and Sun discloses claim 12 as explained in claims 5 and 8.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et. al. (US 2019/0174472 A1) in view of Zhuang et. al. (US 2012/0115470 A1).
Regarding Claim 7, Lee discloses the information transmission method of claim 2.
Lee further discloses the target DMRS corresponds to the DMRS configuration parameter and/or the DMRS scrambling information (Fig. 3 3370 Para 108 109 114  As explained above, the DMRS patterns correspond to the DMRS configuration parameter and/or the DMRS scrambling information, see Claims 2 and 3 of the instant application, and the target DMRS pattern corresponds to the selected DMRS pattern)
Zhuang discloses something Lee does not explicitly disclose: the DMRS is multiplexed with the uplink data in a time-division manner (Para 13 “The demodulation reference signals are time-multiplexed with uplink data”)
Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention for the target DMRS to be multiplexed with the uplink data in a time-division manner, and the target DMRS corresponds to the DMRS configuration parameter and/or the DMRS scrambling information.  The motivation is to allow switching between time estimation techniques as taught by Zhuang (Para 13).
The examiner notes that, in light of search results, time multiplexing the DMRS and uplink data appears very well known in the prior art.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et. al. (US 2019/0174472 A1) in view of Chung et. al. (US 2011/0110357 A1) and in further view of Xu et. al. (US 2019/0173647 A1)
Regarding Claim 13, Lee discloses an information transmission method for the network device (Fig. 3 360 370 380 Para 86 “Multiple access (MA) is a scheme in which multiple users (for example, multiple WTRUs) gain access to resources monitored and controlled by an eNode-B” Para 114 where “base station/eNode-B” corresponds to network device.  The examiner note that an  uplink signal, by definition, is transmitted from a terminal to a network device), comprising: 
receiving an uplink signal, the uplink signal comprising a target Demodulation Reference Signal (DMRS) (Fig. 3 370 380 Para 114 “The WTRU may also determine a DMRS pattern from among the identified set 370. In addition, the WTRU may transmit on the granted UL resource using the determined DMRS pattern 380” where the “transmission on a UL resource” corresponds to an uplink signal which is meant to be received, where “DMRS pattern” corresponds to DMRS and the “ selected DMRS pattern” corresponds to target DMRS); and 
wherein the terminal corresponds to at least two DMRS identities (Fig. 3 360 Para 107 109 114 “the WTRU may obtain…a DMRS set identification 360” where “DMRS set” can correspond to at least two DMRSs), and the target DMRS is one of DMRSs indicated by the at least two DMRS identities (Fig. 3 370 Para 107 109 “A WTRU may…choose a DMRS pattern from among the set” Para 110 114  The target DMRS is the one selected from set of DMRSs)
Chung discloses something Lee does not explicitly disclose: determining uplink data for a terminal in accordance with a DMRS (Para 112 “DM-RS (for channel estimation used for demodulation and decoding of the uplink received signal of the base station)” where “demodulation and decoding” correspond to determining and where “uplink signal” corresponds to uplink data, and where “using the DMRS” corresponds to in accordance with the DMRS)
Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to receive an uplink signal, the uplink signal comprising a target Demodulation Reference Signal (DMRS); and determine uplink data for a terminal in accordance with the target DMRS, wherein the terminal corresponds to at least two DMRS identities, and the target DMRS is one of DMRSs indicated by the at least two DMRS identities.  The motivation is to estimate a channel in order to demodulate and decode uplink data as taught by Chung (Para 112.  The examiner notes that it was well known to one skilled in the art before the effective filing date of the claimed invention that the purpose of the DMRS is to estimate a channel in order to demodulate and decode uplink signals).
Xu discloses something neither Lee nor Chung explicitly discloses: a network device (Fig. 7 Base Station Para 167 where “base station” corresponds to network device), comprising a processor (Fig. 7 720 Processor Para 167), a memory (Fig. 7 740 Memory Para 167), and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement a method (Para 171 “The memory 740 is configured to store data, a program, and protocol information, and the processor 720 runs the program in the memory 740 to perform the communication method”)
Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to construct a network device, comprising a processor, a memory, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement an information transmission method for the network device, comprising: receiving an uplink signal, the uplink signal comprising a target Demodulation Reference Signal (DMRS); and determining uplink data for a terminal in accordance with the target DMRS, wherein the terminal corresponds to at least two DMRS identities, and the target DMRS is one of DMRSs indicated by the at least two DMRS identities.  The motivation is to implement the combined method of Lee and Chung upon the well-known general-purpose network device taught by Xu (Fig. 7 Para 167 171).
Regarding Claim 14, Lee discloses prior to receiving the uplink signal, configuring at least two DMRS identities for the terminal (Fig. 3 360 380 Para 107 109 114 “the WTRU may obtain…a DMRS set identification 360” where “obtain” corresponds to receive, where “DMRS pattern” corresponds to DMRS identity, and where “DMRS set” can correspond to at least two DMRSs. The occurs before receive the uplink signal at Fig. 3 380)
Regarding Claim 15, Lee discloses the DMRS identity comprises a DMRS configuration parameter and/or DMRS scrambling information (Para 108 “A DMRS pattern may be…defined…based on at least one of time/frequency locations…scrambling sequence index…and transmission power level” where “DMRS pattern” corresponds to DMRS identity, where “scrambling sequence index” corresponds to DMRS scrambling information, and where “time/frequency location” and “transmission power” correspond to DMRS configuration parameter, see Claim 3)
Regarding Claim 16, Lee discloses the DMRS configuration parameter comprises at least one of an index of a DMRS configuration, a DMRS port index, a DMRS time-domain position, a correspondence between DMRSs and preambles, a correspondence between DMRSs and Phase Tracking Reference Signals (PTRSs), a DMRS bandwidth and DMRS transmission power (Para 108 “A DMRS pattern may be…defined…based on at least one of time/frequency locations… and transmission power level” where the “time locations” corresponds to DMRS time-domain position and where “transmission power level” corresponds to transmission power level)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et. al. (US 2019/0174472 A1) in view of Chung et. al. (US 2011/0110357 A1) and in further view of Xu et. al. (US 2019/0173647 A1) and of Zhuang et. al. (US 2012/0115470 A1).
Regarding Claim 18, the combination of Lee, Chung and Xu discloses the network device of claim 15.
Lee further discloses the target DMRS corresponds to the DMRS configuration parameter and/or the DMRS scrambling information (Fig. 3 3370 Para 108 109 114  As explained above, the DMRS patterns correspond to the DMRS configuration parameter and/or the DMRS scrambling information, see Claims 2 and 3 of the instant application, and the target DMRS pattern corresponds to the selected DMRS pattern)
Zhuang discloses something neither Lee nor Chung nor Xu explicitly discloses: the DMRS is multiplexed with the uplink data in a time-division manner (Para 13 “The demodulation reference signals are time-multiplexed with uplink data”)
Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention for the target DMRS to be multiplexed with the uplink data in a time-division manner, and the target DMRS corresponds to the DMRS configuration parameter and/or the DMRS scrambling information.  The motivation is to allow switching between time estimation techniques as taught by Zhuang (Para 13).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et. al. (US 2019/0174472 A1), “Lee ‘472” in view of Chung et. al. (US 2011/0110357 A1) and in further view of Xu et. al. (US 2019/0173647 A1) and of Yokomakura et. al. (US 2020/0196332 A1).
Regarding Claim 19, the combination of Lee, Chung and Xu discloses the network device of claim 15.
Yokomakura discloses something neither Lee nor Chung nor Xu explicitly discloses: prior to receiving the uplink signal, the information transmission method further comprises configuring a PTRS configuration parameter for the terminal (Fig. 11 Para 120 “PTRS of the multiple terminal apparatuses…to be mapped to…different time positions…The time position may be configured by the base station apparatus 3…Furthermore, the time position may be determined based on information for indicating a unique ID of the terminal apparatus 1, and…user-specific ID, PTRS ID, or the like, may be used as the information for indicating the unique ID of the terminal apparatus” where “base station” correspond to network device, where “terminal apparatus” corresponds to terminal and where “time position of the Phase Tracking Reference Signal (PTRS)” corresponds to PTRS configuration parameter), wherein one PTRS configuration parameter corresponds to one DMRS identity (Fig. 11 Para 123 “Furthermore, the above-described…PTRS ID may be associated with the ID of the DMRS” where “DMRS ID” corresponds to DMRS identity and where “associate” corresponds to “corresponds”)
Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to, prior to receiving the uplink signal, configure a PTRS configuration parameter for the terminal, wherein one PTRS configuration parameter corresponds to one DMRS identity, or wherein the PTRS configuration parameter comprises at least one of an index of a PTRS configuration, a PTRS port index, a PTRS time/frequency-domain position, a PTRS time/frequency-domain density, a correspondence between PTRSs and preambles, a correspondence between PTRSs and DMRSs, and PTRS transmission power.  The motivation is to map the PTRS of multiple terminal to resource elements at different time positions for the same frequency position as taught by Yokomakura (Para 120).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu et. al. (US 201/90173647 A1) discloses receiving at least two Demodulation Reference Signal (DMRS) identities (Fig. 2 S101 Para 88 “The user equipment selects a DMRS from a demodulation reference signal DMRS list” Para 90 “The DMRS list may be sent by a base station” Para 95 “The DMRS list may be sent by a base station”); and transmitting uplink data on a Multiple Access (MA) resource using a target DMRS (Fig. 2 S102 Para 83 discloses multiple access Para 92 “The user equipment sends, to a base station through a first channel, first data that carries the DMRS”  The DMRS selected in Fig. 2 S101 is the target DMRS), the target DMRS being one of DMRSs indicated by the at least two DMRS identities (Fig. 2 S101 Para 88)
Shimezawa et. al. (US 20200/146026 A1) discloses receiving at least two Demodulation Reference Signal (DMRS) identities (Fig. 12 S104 Para 104 “The transmission pattern may relate to a DMRS (Demodulation Reference Signal) for data to be sent…The DMRS pattern is…DMRS scrambling, and/or DMRS antenna port” Para 105 “The terminal apparatus 200 sets a plurality of DMRS patterns and information for each of the DMRS patterns through RRC signaling from the base station apparatus 100”  See Claims 2 and 3 of the instant application); and transmitting uplink data on a Multiple Access (MA) resource using a target DMRS (Fig. 12 S110 S112 Para 98 “For example, a corresponding MA signature (Multiple Access signature) (non-orthogonal resource pattern) is applied to uplink transmission in each of the terminal apparatuses 200” Para 105 “the terminal apparatus 200 selects a DMRS pattern…and sends data by using the DMRS pattern” the select DMRS pattern corresponding to the target DMRS identity), the target DMRS being one of DMRSs indicated by the at least two DMRS identities (Fig. 12 S110 Para 105)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571 272 3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463